DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/26/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010457002.9 application as required by 37 CFR 1.55.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, last line recites “distanceat”, which should have been “distance at” instead.
Appropriate correction is required.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 

“a locking slot is further formed on the inner wall…” in claim 9,
“a driving mechanism connected to the gear…” in claims 11, 15,
“a first adhesive layer” in claim 17,
“a second adhesive layer or a clamping member” in claim 19.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driving mechanism” in claims 11 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "first transmission mechanism" and “second transmission mechanism”.  There is insufficient antecedent basis for this limitation in the claim. In order to examine this application, examiner will assume application means “first transmission member” and “second transmission member” instead.
	Claim 15 recites “the driving mechanism“. There is insufficient antecedent basis for this limitation in the claim. In order to examine this application, examiner will assume application means “a driving mechanism” instead.	
second housing comprises a first side plate and a first side plate…”. It’s not clear what applicant is claiming here and there is insufficient antecedent basis for this limitation in the claim. In order to examine this application, examiner will assume “the housing comprises a first side plate and a second side plate…’ instead.
	Claim 20 recites “wherein the second adhesive layer is optical glue”. However, if clamping member is selected in claim 19, then it is not clear whether claim 20 require both the second adhesive layer and the clamping member? Or that claim 20 is just an alternative if a second adhesive layer is selected from claim 19. Thus, the scope of claim 20 is considered indefinite. In order to examine this application, examiner will assume that claim 20 is just an alternative if clamping member is not selected and only the second adhesive layer is selected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 2 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin (US 2021/0181801).
Regarding claim 1, Yin discloses a flexible display device (Fig. 3), comprising: a housing (sides of 12 and 50, Fig. 3), a first support member (122, Fig. 3) fixedly arranged with the housing (122 fixed inside 12 as shown in Figs. 3, 5, 7), a second support member (14, Fig. 3) slidably arranged relatively to the first support member (slide out as shown in Fig. 7), and a transmission mechanism (70, 34, 342, 724, Figs. 3, 10) arranged in the housing and connected to the second support member (as shown in Fig. 7; also see gear rack at 724 in Fig. 10); and a flexible display screen (32, Fig. 3) disposed on a side of the first support member and the second support member (as shown in Figs. 5 and 7), wherein a first end of the flexible display screen is connected to an end of the second support member away from the first support member ([0062]: “…The first region 322 may be fixedly connected with the second top plate 142 through an optically clear adhesive (OCA)…”), and a second end of the flexible display screen is connected to the transmission mechanism (324 connected to 34 as shown in Figs. 3, 5, 7; [0062]: “…The second region 324…is attached to the flexible support 34…”); wherein when the first support member slides relative to the second support member, the transmission mechanism keeps movements of both ends of the flexible display screen in a same movement distance at a same time ([0096, 0164]; also see Figs. 5, 7).
	Regarding claim 2, Yin discloses the flexible display device according to claim 1, and Yin further discloses wherein the transmission mechanism comprises a first stretching member (same as 724, Fig. 10), a second stretching member (342, Figs. 3, 5, 
	Regarding claim 15 as best understood, Yin discloses the flexible display device according to claim 1, and Yin further discloses wherein the flexible display device further comprises a guide member (40, Figs. 3, 5, 7, 8) arranged within the housing, and the second end of the flexible display screen bypasses the guide member and is connected to a driving mechanism (such as motor 71, Figs. 3).
	Regarding claim 16 as best understood, Yin discloses the flexible display device according to claim 15, and Yin further discloses wherein the guide member is a roller (40 can be considered as a roller), and thesecond side plate (left and right sides of 12, Fig. 3) disposed opposite each other, a circular protrusion is arranged on one of inner walls of the first side plate and the second side plate, or two end surfaces of the roller (at 42, Fig. 3; [0075]: smooth shaft), a circular groove (see one of the circular groove on the side of 12 around 1222 in Fig. 3) is arranged on another one of the inner walls of the first side plate and the second side plate (see Fig. 3), or the two end surfaces of the roller, and the circular protrusion is engaged in the circular groove (engagement not directly shown, but 
	Regarding claim 17, Yin discloses the flexible display device according to claim 1, and Yin further discloses wherein the first end of the flexible display screen is fixed to an end of the second support member away from the first support member via a first adhesive layer ([0062]).
	Regarding claim 18, Yin discloses the flexible display device according to claim 17, and Yin further discloses wherein the first adhesive layer is optical glue ([0062]: “…through on optically clear adhesive (OCA)…”).
	Regarding claim 19, Yin discloses the flexible display device according to claim 1, and Yin further discloses wherein the second end of the flexible display screen is connected to the transmission mechanism via a second adhesive layer ([0063]) or a clamping member.
	Regarding claim 20 as best understood, Yin discloses the flexible display device according to claim 19, and Yin further discloses wherein the second adhesive layer is optical glue ([0063]: “…through the optically clear adhesive (OCA)…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yin, and further in view of Shin (US 10,209,742)
	Regarding claim 12, Yin teaches the flexible display device according to claim 1. Yin does not teach wherein a plurality of grooves formed and being spaced a portion from each other on an upper surface of the first support member or an upper surface of the second support member, a plurality of comb teeth formed and being spaced a portion from each other on another upper surface of the first support member or the upper surface of the second support member, and the comb teeth are in one-to-one correspondence with the grooves and are engaged in the grooves. However, Shin teaches a flexible display device (Figs. 1-7), comprising: a plurality of grooves (177a, Fig. 2) formed and being spaced a portion from each other on an upper surface of a first support member (170, Fig. 2), a plurality of comb teeth (123, Fig. 2) formed and being spaced a portion from each other on a second support member (120, Fig. 2), and the comb teeth are in one-to-one correspondence with the grooves and are engaged in the grooves (as shown in Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a plurality of grooves formed and being spaced a portion from each other on an upper surface of the first support member or an upper surface of the second support member, a plurality of comb teeth formed and being spaced a portion from each other on another upper surface of the first support member or the upper surface of the second support member, and the comb teeth are in one-to-one correspondence with the grooves and are engaged in the grooves in Yin, as taught by Shin, in order to align and provide sturdy sliding movement.
Allowable Subject Matter
Claims 3-5, 7-11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 3-11, prior arts do not teach or suggest the combination of the flexible display device according to claim 3, in particular, wherein the first stretching member comprises a first gear rack fixed to a side of the second support member close to the sliding member, the second stretching member comprises a second gear rack fixed to a side of the sliding member close to the second support member, the transmission member comprises a gear and a gear shaft that passes through a central lock hole of the gear, the gear shaft is mounted on the housing, and the gear engages both the first gear rack and the second gear rack.
Claims 13 and 14, prior arts do not teach or suggest the combination of the flexible display device according to claim 13, in particular, wherein cross sections of the grooves are inverted trapezoids and cross sections of the comb teeth are regular trapezoids.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Bohn et al. (US 9,286,812) discloses a flexible display device (Figs. 1-4) comprising: a first gear rack, a second gear rack, and a transmission member comprises a gear, and the gear engages both the first gear rack and the second gear rack (406, Fig. 4).

Yang (US 11,016,532) discloses a flexible display device comprising: a roller, gear rack, a transmission mechanism, and a driving mechanism (Figs. 1-12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES WU/Primary Examiner, Art Unit 2841